1
     Kelsey Bernstein, Esq.
2    Nevada Bar No. 13825
     NEVADA APPEAL GROUP
3    714 S. Fourth Street
     Las Vegas, NV 89101
4
     Tel: (702) 988-2600
5    Fax: (702) 988-2500
     E-mail: kbernstein.esq@gmail.com
6    Attorney for Defendant
     DAVID CAMEZ
7
                              UNITED STATES DISTRICT COURT
8
                                       DISTRICT OF NEVADA
9
                                                   )
10   UNITED STATES OF AMERICA,                     )
                                                   )   CASE NO: 2:12-cr-00004-APG-EJY
11                   Plaintiff,                    )
                                                   )
12                                                 )   DEFENSE COUNSEL’S UNOPPOSED
     DAVID CAMEZ,                                  )   MOTION TO EXTEND TIME TO
13                                                 )   RESPOND TO GOVERNMENT’S
                     Defendant.                    )   MOTION TO DISMISS AND PROPOSED
14                                                 )   ORDER
                                                   )
15                                                 )   (First Request)
                                                   )
16

17
     CERTIFICATION: The Response filing deadline was March 23, 2020.
18
               COMES NOW, Defendant, DAVID CAMEZ, by and through his counsel of record,
19
     KELSEY BERNSTEIN, ESQ of Nevada Appeal Group, and hereby respectfully moves this
20
     Honorable Court for a continuance based on FRCP 46(b)(1)(B). This motion is supported by the
21
     following Points and Authorities, the United States Constitution, all pleadings and papers filed
22

23
     herein, and any argument or evidence which may be presented at a hearing, if required on this

24
     motion. Defense Counsel does not believe a hearing is necessary for decision on the instant

25   matter.

26   …

27   …

28   …
1                        MEMORANDUM OF POINTS AND AUTHORITIES
2
            There are no mechanical tests for deciding whether a continuance should be granted, and
3
     the answer “must be found in the circumstances present in every case.” Ungar v. Sarafite, 376
4
     U.S. 575, 589 (1964).
5

6
            In this case, a continuance is necessary for Defense Counsel to effectively prepare a

7
     response to the Government’s Motion to Dismiss Defendant’s Untimely Motion to Vacate

8
     Sentence (Doc. 1657, filed March 4, 2020). Defense Counsel affirms that the Government does

9    not oppose a continuance, and indicated such via electronic mail on March 23, 2020.

10          Defense Counsel was recently appointed to Mr. Camez’s matter on March 16, 2020, after

11   the Government files its Motion to Dismiss Defendant’s Untimely Motion to Vacate Sentence.

12   Defense Counsel contacted the Government to receive an extension to file his Response, as said

13   Response was due on March 23, 2020. After obtaining confirmation that the Government would

14   not oppose a continuance, Defense Counsel attempted to file the instant Motion to Extend Time.
15   However, Defense Counsel encountered numerous technical difficulties that ultimately required
16   a complete reset and re-verification of all credentials, further exacerbated by the Covid-19
17   circumstances wherein technical assistance was via remote means only. Therefore, Defense
18   Counsel maintains the instant Motion would have been timely filed had it not been for Defense
19   Counsel’s excusable neglect not at the fault of the Defendant.
20          Defense Counsel requests a continuance of at least 30 days to investigate the timeliness
21   of Mr. Camez’s Motion to Vacate Sentence. Although this issue does not require a review of the
22
     full court record, which is substantial, several representations by Mr. Camez in his Motion
23
     require further investigation to determine the potential applicability of relevant tolling statutes.
24
     Therefore, Defense Counsel cannot effectively investigate or prepare a Response within the
25
     ordinary course of the Motion deadlines. Additional time is also required because of the limited
26
     communication abilities with Mr. Camez due to Covid-19, which has restricted communications
27
     almost entirely to regular mail.
28
1                                          CONCLUSION
2           For the aforementioned reasons, Defense Counsel requests this Court grant the Motion to
3    Extend Time. For the Court’s convenience, Defense Counsel has included a proposed Order.
4           DATED this 27th day of March, 2020.
5

6                                        s/Kelsey Bernstein
                                         KELSEY BERNSTEIN, ESQ.
7                                        Nevada Bar No. 13825
8
                                         Attorney for Defendant

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                 UNITED STATES DISTRICT COURT
1

2                                     DISTRICT OF NEVADA

3                                                 )
     UNITED STATES OF AMERICA,                    )
4                                                 )        2:12-cr-00004-APG-EJY
                    Plaintiff,                    )
5                                                 )         ORDER GRANTING MOTION TO
                                                  )                EXTEND TIME
6    DAVID CAMEZ,                                 )
                                                  )
7                   Defendant.                    )
                                                  )
8                                                 )
9

10
            The Court having considered the Defense Counsels Motion to Extend, this Court enters
11
     the following order:
12
            Good cause appearing therefore,
13
           IT IS THEREFORE ORDERED that the Defense Counsel shall have until
14     May 1, 2020                            5:00 p.m., within which to file any and all
     ______________________, by the hour of ________
15
     responsive pleadings.
16
            Dated: March
            DATED         27,day
                   this ____  2020.
                                 of ____________, 2020.
17

18

19

20
                                        ________________________________________________
21
                                        United States District Judge
22

23

24

25

26

27

28
